Exhibit 10.23

 

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.












DOE Form

U.S. DEPARTMENT OF ENERGY

 

CA-10-90.COM Rev 3

ISOTOPE AND TECHNICAL SERVICE ORDER FORM

 

(07/01)

 

This form is to be used by all persons (except foreign persons requiring source
or special nuclear material) ordering source, special nuclear or by-product
material, technical services, stable isotopes, cyclotron produced radioisotopes,
or other related services from the U.S. Department of Energy (DOE) or DOE
facility contractor.




1.  To: o  U. S. Department of Energy   OR   o  DOE Facility Contractor




     Name and Address:

Oak Ridge National Laboratory

Managed by UT-Battelle, LLC for the Department of Energy

P. O. Box 2008

Oak Ridge, TN 37831-6158

2.  BUYERS ORDER NO.:




 

3.  DATE:  December 23, 2011

4.  SHIP TO  

    International Isotopes Inc.

    4137 Commerce Circle

    Idaho Falls, ID  83406

     Or other approved and licensed

     consignee

5.  BILL TO:




    International Isotopes Inc.

    4137 Commerce Circle

    Idaho Falls, ID  83406

6.  VIA:   

7.  MATERIAL OR SERVICE

CATALOG

ITEM NO.

(if any)

SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific

 activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).

PURCHASE

PRICE

RENTAL

FEE

 







Cobalt-59 (Co-59) Irradiation Service at the Idaho National Laboratory (INL)
Advanced Test Reactor (ATR).




Effective Date:  January  20, 2012

Expiration Date: December 31, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping Schedule and Completion Date:

Technical Service Charge (if applicable)   

 

 

 

 

 

 

 

Handling Charge (if applicable)   

 

 

 

Total

 

 

THIS ORDER CONSISTS OF FOUR PAGES AND IS SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED HEREIN.  THE AUTHORIZED REPRESENTATIVE OF THE BUYER HAS READ,
UNDERSTANDS, AND AGREES TO SAID TERMS AND CONDITIONS.

 

8.  The Buyer certifies that the Buyer or the Buyer’s representative is
authorized to receive the above described source, special nuclear, by-product,
or

cyclotron produced material by: (Check block and give license number and
expiration date if applicable).




a)   o  NRC  or  o   ___________________  License No.     11-27680-01
       which expires September 30, 2020

      Name of State
                                                                                                                  Month
and Day                 Year

b)   o   Exemption or General License provided by U.S. Nuclear Regulatory
Commission (NRC) regulations.

c)   o   Exemption or General License provided by
 ____________________________________   regulations.

                                                                                                                                            Name
of State




9  Accepted for and agreed to by:




U. S. Department of Energy     




/s/ illegible_________________________________      _1/3/12____

Signature, Division Director, Office of Nuclear Physics          Date







INL Program Manager:    /s/ illegible ___        3 Jan 2012________

                                            Initial                        Date

10.  Authorized and agreed to by the Buyer:




Buyer  International Isotopes Inc.________________________




Signature  /s/ Steve T. Laflin____________________________




Printed Name  Steve T. Laflin___________________________




Title  President & CEO___________  Date  12-23-11_________





--------------------------------------------------------------------------------

Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE




DELIVERY:  Delivery is FCA Department of Energy facility from which the order is
filled.  Legal and equitable title and risk of loss or damage pass to the buyer
when the material is delivered to the common carrier.  Transportation and
insurance charges are the responsibility of the buyer.




o     Please check this box if insurance against loss or damage is desired
during

         transport.  If the box is not checked no insurance will be requested.




These “additional Terms and Conditions” are incorporated and made a part of this
Service Order between the U.S. Department of Energy (DOE – the Seller) and the
Buyer.  In case of conflict between these “Additional Terms and Conditions” and
the attached standard terms and conditions of this Service Order, these
“Additional Terms and Conditions” shall govern and control.




This effort will consist of various production activities for International
Isotopes, Inc, (INIS) at the Idaho National Laboratory (INL) using the Advanced
Test Reactor (ATR).  The Isotope Business Office (IBO) shall coordinate all
activities associated with this Service Order.  INIS shall initiate services
under this Service Order by completing the CA-10-90 form and submitting it to
the IBO.  The IBO shall then authorize INL to perform the requested services.
 All prices listed are for work performed in FY 2012.  Out year prices are
subject to evaluation and revision.




Work requested includes:




1.

CAPSULE ASSEMBLY FABRICATION

1a) Description - Request for cobalt target fabrication must be submitted by
INIS to the IBO no less than 120 days before the desired target insertion date
into the ATR. The cobalt target consists of an aluminum holder, aluminum
housing, and Co-59.  The INL or an INL Qualified Supplier will procure the
aluminum holders and housings from an INL Qualified Supplier.  The holders and
housings shall be fabricated in accordance with INL approved drawing 427648.
 After fabrication and upon receipt at the INL, the holders and housings will be
QA receipt inspected to verify conformance to INL QA requirements in accordance
with INL approved drawing 427648.  The INL or an INL Qualified Supplier shall
mark each holder and housing with a unique identifier and configuration control
will be maintained in accordance with established procedures. INIS shall supply
1 mm Co-59 pellets and associated material certifications to the INL.  The INL
or an INL Qualified Supplier will load the targets.  After target loading, INL
will weld the target assemblies and inspect all welds in accordance with INL
drawing 427648.




INL Scope of Work – Upon authorization from IBO, INL shall:

1.

Procure holders and housings from an INL Qualified Supplier.

2.

Perform QA receipt inspection of the holders and housings and mark with unique
identifiers.

3.

Receive 1-mm x 1-mm nickel plated Co-59 pellets from INIS, load targets, and
radiograph to verify the Co-59 pellet 99% load requirement is met.

4.

Weld assembled targets in accordance with INL drawing 427648 using approved INL
weld procedures.

5.

Inspect welds in accordance with INL drawing 427648. Targets not passing
inspection will be re-worked no more than once.

6.

Storage of targets passing inspection at the ATR Complex in QA controlled
storage.




Price for holder and housing fabrication will be $[***] per group of 20 each.




Price for target assembly will be $[***] per group of 20 targets with an
additional $[***] per target for any targets over 20 in a single batch.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------




Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 







1b) Description – INIS as a Qualified Supplier - Request for cobalt target
fabrication must be submitted by INIS to the IBO no less than 120 days before
the desired target insertion date into the ATR. The cobalt target consists of an
aluminum holder, aluminum housing, and Co-59.  INIS will procure the aluminum
holders and housings from an INL Qualified Supplier.  The holders and housings
shall be fabricated in accordance with INL approved drawing 427648.  After
fabrication and upon receipt at the INL, the holders and housings will be QA
receipt inspected to verify conformance to INL QA requirements in accordance
with INL approved drawing 427648.  INIS shall mark each holder and housing with
a unique identifier and configuration control will be maintained in accordance
with established procedures. INIS shall supply material certifications to the
INL for the 1 mm Co-59 pellets being loaded into the targets.  INIS shall load
the targets.  After target loading, INL will weld the target assemblies and
inspect all welds in accordance with INL drawing 427648.




INL Scope of Work – Upon authorization from IBO, INL shall:

1. Perform QA receipt inspection of the holders and housings.

2. Perform radiograph to verify the Co-59 pellet 99% load requirement is met.

3. Weld assembled targets in accordance with INL drawing 427648 using approved
INL weld procedures.

4. Inspect welds in accordance with INL drawing 427648. Targets not passing
inspection will be re-worked no more than once and returned to INIS.

5. Storage of targets passing inspection at the ATR Complex in QA controlled
storage.




Price for target assembly will be $[***] per group of 20 targets with an
additional $[***] per target for any targets over 20 in a single batch.




2.

Safety Documentation




The INL shall prepare, review, and approve all safety documentation required for
reactor insertion on a yearly basis. Price for this service will be a prorated
share charged under this Service Order.




Price for ESAP preparation, review and approval will be a one-time charge of
$[***].




Annual reviews of all safety documentation will be $[***] per year.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------

Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 




3.

IRRADIATION AND HANDLING OF COBALT TARGETS




Description - There are currently 26 positions in the ATR qualified for Co-59
irradiation.  INIS shall pay for the positions used during the irradiation
cycle. Each position can be loaded with a stack of up to three targets,
irradiating a maximum of 78 targets per cycle.  INL will determine availability
of the requested positions.  Additional positions (beyond the 26 positions noted
above) that are determined to be available will require an amendment to this
Contract.  No less than 90 days prior to each operating cycle, INIS shall
provide a Target Rotation and Loading Schedule for all positions in which
targets will be inserted in the ensuing ATR cycle.  The Target Rotation and
Loading Schedule shall include: current target core position and axial position
(“Top; T”, “Middle: M”, “Bottom B”), target identification number, requested
target position rotation/loading changes to occur during the outage, the final
target core and axial position (“T”, “M”, “B”), and target identification
number. Targets may also be requested to be stored in the ATR canal.




INL Scope of Work - Upon authorization from IBO, INL shall:

 

1.

Receive Target Rotation and Loading Schedule from INIS.

2.

Perform core physics calculations with planned cobalt target loading.

3.

Discharge, rotate, relocate, or insert new targets in accordance with the Target
Rotation and Loading Schedule and INL procedures.  




Price for target discharge, rotation, and relocation/insertion of up to five
baskets during an outage will be $[***] with an additional $[***] per basket for
any basket over five during a single handling campaign.




In addition, Irradiation Utilization (IU) charges will apply.  IU charges are
computed as Cost Per Position times Lobe Power (MW) times Operating Days.




Cost for positions currently available for irradiating Co-59 targets are as
follows:




Inner A (IA)

$[***]

Outer A (OA)

$[***]

H

$[***]




INIS shall pay for the irradiation charges based on actual values rather than
estimates.




4.    COBALT TARGET SHIPMENT TO INIS

4a. Description - INIS shall notify the IBO not less than 90 days before desired
shipment date. Notification will include desired shipment date and specific
targets (identified by unique markings) to be shipped.  INL will determine a
shipment date that fits into the ATR schedule and shall communicate this to INIS
and the IBO. During transportation and handling activities, INL will coordinate
directly with INIS.  INIS shall be responsible for shipping irradiated cobalt
targets from the ATR.  INIS shall furnish the INIS-2 radioactive material
shipping package.  INIS shall be responsible for all the logistics of shipment,
including, but not limited to, staging the empty INIS-2 package at the ATR and
shipping the loaded INIS-2 package from ATR.  INIS shall be responsible for the
cost of all transportation. INL will perform an assay to obtain gamma flux
levels for each target being shipped. INL will load the INIS-2 package in
accordance with INL-authored work procedures and will verify the INIS-2 package
has been loaded and readied for shipment in accordance with the INIS-2 package’s
authority for use in shipping radioactive material in accordance with DOT
Special Permit SP-14728.  INL will prepare the shipment in accordance with INL
procedures to conform to DOT and NRC requirements for radioactive material
shipments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------

Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 

 







INL Scope of Work – Upon authorization from IBO, INL will:




1.

Verify cobalt target identification markings and stage designated cobalt targets
in the ATR canal for loading.

2.

Verify that the proposed irradiated cobalt target content is an authorized
content for the INIS-2 radioactive material shipping package.

3.

Perform assay per ATR OMM -7.10.13.1.3 on INIS identified targets to be shipped.

4.

Load up to two cobalt targets into the INIS-2 radioactive material package in
accordance with INL detailed operating procedures (DOP) 4.8.78.

5.

Perform DOT radiation and containment surveys after the loaded INIS-2 package
has been placed onto the transportation vehicle.

6.

Prepare shipping documentation as prescribed by INL radioactive material
shipping procedures and release the shipment to INIS Transportation Services.




Price for this operation will be $[***] and will cover the transfer of up to 2
targets (contingent upon assay results).




4b. Description - INIS as a Qualified Supplier - - INIS shall notify the IBO not
less than 90 days before desired shipment date. Notification will include
desired shipment date and specific targets (identified by unique markings) to be
shipped.  INL will determine a shipment date that fits into the ATR schedule and
shall communicate this to INIS and the IBO. During transportation and handling
activities, INL will coordinate directly with INIS.  INIS shall be responsible
for shipping irradiated cobalt targets from the ATR.  INIS shall furnish the
INIS-2 radioactive material shipping package.  INIS shall be responsible for all
the logistics of shipment, including, but not limited to, staging the empty
INIS-2 package at the ATR and shipping the loaded INIS-2 package from ATR.  INIS
shall be responsible for the cost of all transportation. INL will perform an
assay to obtain gamma flux levels for each target being shipped. INL will load
the INIS-2 package in accordance with INL-authored work procedures and will
verify the INIS-2 package has been loaded and readied for shipment in accordance
with the INIS-2 package’s authority for use in shipping radioactive material in
accordance with DOT Special Permit SP-14728.  INL will prepare the shipment in
accordance with INL procedures to conform to DOT and NRC requirements for
radioactive material shipments.




INL Scope of Work – Upon authorization from IBO, INL will:




1.    Verify cobalt target identification markings and stage designated cobalt
targets in the ATR canal for loading.

2.

Verify that the proposed irradiated cobalt target content is an authorized
content for the INIS-2 radioactive material shipping package..

3.

Load up to two cobalt targets into the INIS-2 radioactive material package in
accordance with INL detailed operating procedures (DOP) 4.8.78.

4.

Perform DOT radiation and containment surveys after the loaded INIS-2 package
has been placed onto the transportation vehicle.

5.

Prepare shipping documentation as prescribed by INL radioactive material
shipping procedures and release the shipment to INIS Transportation Services.




Price for this operation will be $[***] and will cover the transfer of up to 2
targets (contingent upon assay results).




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------

Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 




       5.    COBALT TARGET SHIPMENTS TO GE-HITACHI

 

5a. Description – INIS shall notify the IBO not less than 90 days before desired
shipment date. Notification will include specific targets (identified by unique
markings) to be shipped.  INL will determine a shipment date that fits into the
ATR schedule and will communicate this to INIS and the IBO. During
transportation and handling activities, INL will coordinate directly with INIS.
 INIS shall be responsible for shipping irradiated cobalt targets from the ATR.
 INIS shall be responsible for the cost of all transportation. INIS shall
furnish the model GE-2000 (NRC Certificate of Compliance, USA/9228/B(U)F-96)
radioactive material shipping package (cask).  INIS shall be responsible for all
the logistics of shipment, including, but not limited to, staging the empty
GE-2000 cask at the ATR and shipping the loaded GE-2000 cask from ATR. INL will
perform an assay to obtain gamma flux levels for each target being shipped. INL
will load the GE-2000 cask in accordance with INL-authored work procedures and
will verify the GE-2000 cask has been loaded and readied for shipment in
accordance with the GE-2000 NRC Certificate of Compliance.  INL will prepare the
shipment in accordance with INL procedures to conform to DOT and NRC
requirements for radioactive material shipments.




INL Scope of Work- Upon authorization from IBO, INL shall:




1.

Verify cobalt target identification markings and stage designated cobalt targets
in the ATR canal for loading.

2.

Verify that the proposed irradiated cobalt target content is an authorized
content for the GE-2000 cask.

3.

Perform assay per ATR OMM -7.10.13.1.3 of Buyer -identified targets to be
shipped.

4.

Load up to nine cobalt targets into the GE-2000 cask in accordance with INL ATR
detailed operating procedures (DOP) 4.8.4.

5.

Perform DOT radiation and contamination surveys after the loaded GE-2000 cask
has been placed onto the off-site (INL) transportation vehicle.

6.

Prepare shipping documentation as prescribed by INL radioactive material
shipping procedures.

7.

Coordinate with the off-site carrier for pickup and shipment of the loaded
GE-2000 cask, and with the Idaho State Police for the CVSA Level VI inspection.
 The carrier is assumed to be Tri-State Motor Transport, and the CVSA inspection
will be as required pending whether the shipment is designated as a highway
route controlled quantity (HRCQ) of radioactive material.




Price for this operation will be $[***] per shipment and will cover the transfer
of up to 9 cobalt targets (contingent upon assay results).




 5b.  Description – INIS as a Qualified Supplier - INIS shall notify the IBO not
less than 90 days before desired shipment date. Notification will include
specific targets (identified by unique markings) to be shipped.  INL will
determine a shipment date that fits into the ATR schedule and will communicate
this to INIS and the IBO. During transportation and handling activities, INL
will coordinate directly with INIS.  INIS shall be responsible for shipping
irradiated cobalt targets from the ATR.  INIS shall be responsible for the cost
of all transportation. INIS shall furnish the model GE-2000 (NRC Certificate of
Compliance, USA/9228/B(U)F-96) radioactive material shipping package (cask).
 INIS shall be responsible for all the logistics of shipment, including, but not
limited to, staging the empty GE-2000 cask at the ATR and shipping the loaded
GE-2000 cask from ATR. INL will load the GE-2000 cask in accordance with
INL-authored work procedures and will verify the GE-2000 cask has been loaded
and readied for shipment in accordance with the GE-2000 NRC Certificate of
Compliance.  INL will prepare the shipment in accordance with INL procedures to
conform to DOT and NRC requirements for radioactive material shipments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------

Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 




INL Scope of Work- Upon authorization from IBO, INL shall:




1.     Verify cobalt target identification markings and stage designated cobalt
targets in the ATR canal for loading.

2.     Verify that the proposed irradiated cobalt target content is an
authorized content for the GE-2000 cask.

3.     Load up to nine cobalt targets into the GE-2000 cask in accordance with
INL ATR detailed operating procedures (DOP) 4.8.4.

4.

Perform DOT radiation and contamination surveys after the loaded GE-2000 cask
has been placed onto the off-site (INL) transportation vehicle.

5.

Prepare shipping documentation as prescribed by INL radioactive material
shipping procedures.

6.

Coordinate with the off-site carrier for pickup and shipment of the loaded
GE-2000 cask, and with the Idaho State Police for the CVSA Level VI inspection.
 The carrier is assumed to be Tri-State Motor Transport, and the CVSA inspection
will be as required pending whether the shipment is designated as a highway
route controlled quantity (HRCQ) of radioactive material.




Price for this operation will be $[***] per shipment and will cover the transfer
of up to 9 cobalt targets (contingent upon assay results).




6.

 SITE PROJECT MANAGEMENT




A cost of $[***] per month will be assessed under this Service Order to cover
all costs associated with on-site INL project management, cost accounting, and
project financial controls.




7.

ADVANCE PAYMENT




INIS shall provide an upfront advance payment of $[***] at the time of the
signing of this Service Order.  Upon the termination of this Service Order, the
advance payment will be used to settle the final invoice(s) with any remaining
balance being rebated to INIS.




8.

TERMINATION OF WORK




Termination of this contract by either the Department or the Buyer shall be in
accordance with Paragraph 13, “Cancellation” in the standard terms and
conditions of this contract.




9.

BILLING




INIS will be invoiced monthly based on an INL supplied accounting of all goods
and services provided INIS under this Service Order in the previous month.
 Payment will be net 30 days from date of invoice.







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





[***] Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------










Continuation Page        ___________




DOE Form

CA-10-90.COM Rev 3

(07/01)

U. S. DEPARTMENT OF ENERGY

ISOTOPE AND TECHNICAL SERVICE ORDER FORM




Continuation Sheet




CATALOG

ITEM NO.

(If any)




SOURCE, SPECIAL NUCLEAR, BY-PRODUCT, OR CYCLOTRON PRODUCED

RADIOISOTOPES:  State isotope, chemical form, desired total activity, and
desired specific activity.

TECHNICAL SERVICE:  State desired service and specification of final product.

STABLE ISOTOPE:  State isotope, chemical form, quantity, isotopic concentration,

(specifying desired enrichments, minimum enrichments), and chemical purity (if
applicable).







PURCHASE

PRICE







RENTAL

FEE

 







10.

 FORCE MAJEURE




None of the parties shall be liable to the other for the consequences of direct
or indirect failure (or failure of a supplier or subcontractor) to execute any
or all of the Service Order provisions when the said failure arises from
circumstances beyond its reasonable control.  Such circumstances include, but
are not limited to, cataclysms, fires, blockades, civil disturbances, riots,
revolutions, lockouts, strikes, mandated regulations, and embargoes, with the
exception of payment due under the terms of this Service Order.




The party that fails to execute the Service Order because of FORCE MAJEURE shall
make reasonable efforts to limit the consequences of such failure and shall
resume the execution of this Service Order when the causes of failure disappear,
In particular, it shall promptly inform the other party of the origins and
probable duration of the failure and the resulting delay.




The period of time allowed to a party for fulfillment of its obligations under
this Service Order shall be extended by a period corresponding to the duration
of the condition of FORCE MAJEURE and its consequences.  Neither party shall be
liable to the other for the financial consequences that may result from such a
failure in a case of FORCE MAJEURE.




Should the failure last longer than 13 months, the non-failing party shall be
entitled to terminate the Service Order immediately subject to having provided
written notification within four (4) weeks after the end of the 13-month period
if an agreed extension of the term cannot be reached during the period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipping Schedule and Completion Date:

Technical Service Charge (if applicable)   

 

 

 

 

 

 

Handling Charge (if applicable)   

 

 

 

 

 

Total

 

 





--------------------------------------------------------------------------------










ISOTOPE AND TECHNICAL SERVICES ORDER FORM

TERMS AND CONDITIONS




1.

Definitions.  “Buyer” means the person or entity placing this Order.
 “Government” means the United States of America.  “Department” means the U.S.
Department of Energy.  “Contractors” means Department of Energy facilities’
contractors and their employees who fill or participate in the filling of this
Order, however, these Contractors are not agents of the Department.  “DOE
facility” means a laboratory, plant, or office operated by or on behalf of the
Department.




2.

Price of Material and Services.  For Materials which are sold, the price or fee
shall be fixed by the Seller and in effect on the date of acceptance of this
Contract by the Seller.




In the event of circumstances which would cause the costs of materials or
services to exceed the purchase price of this Contract, the Seller shall not be
obligated to continue or complete the Contract by incurring costs in excess of
this Order, and shall have the right to cancel this Contract as specified in
paragraph 12, unless the purchase price has been increased by written amendment
to this Contract.




3.

Payment Terms and Interest.  Payment shall be made within 30 days for domestic
or 45 days for foreign orders from the date of the Department’s or the
Contractor’s invoice, unless advance payment and/or a shorter period is
specified in this Order.




All amounts payable under this Order (net of any applicable tax credit under the
Internal Revenue Code, 26 U.S. C. 1481) shall bear simple interest from the date
of delinquency until paid, unless paid within 30 days of becoming due.  The date
of delinquency is the date the Department or the Contractor mailed or
hand-delivered the billing notice or invoice.  The interest rate will be set at
the same rate as the Treasury’s Current Value of Funds Rate (prescribed and
published by the Secretary of the Treasury in the Treasury Financial Manual
Bulletin) for the period in which the debt became delinquent.




An administrative charge shall be imposed per delinquent invoice per 30-day
period from the date of delinquency to cover the costs associated with
collecting the debt, unless paid within 30 days of becoming due.




A penalty charge, accruing from the date of delinquency, shall be assessed at 6%
per year on any portion of a debt that is outstanding for more than 90 days,
including any interest and administrative costs.




Payments shall be applied first to accrued penalty charges, then to accrued
administrative charges, then to accrued interest, and finally to the principal,
pursuant to 4 CFR 102.13(f).




Interest, administrative charges, and penalty charges do not apply to a) other
Federal agencies, b) other management and operating contractors of the
Department, and c) State and local governments.




4.

Government-owned Containers.  When shipment of material pursuant to this Order
requires the use of returnable government-owned containers, title to such
containers shall remain in the Government.  The Buyer shall keep the containers
in good condition, will not use them for any materials other than the materials
shipped therein, and will deliver them to a carrier designated by the Department
for return to the point of shipment, transportation prepaid, within 30 days from
the date of receipt by the Buyer of the shipment.  The Buyer agrees to pay to
the Department a demurrage charge on each returnable Government-owned container
for the period of retention which is in excess of the said 30-day period.

 

5.

Delivery/Risk of Loss of Material Sold.  




a)  Delivery shall be FCA the Department facility from which the Order is
filled.  The Department shall arrange for transporting the material from the
Department facility.  The Buyer shall pay all costs related to transporting the
material.  The Department shall put the material in the possession of the
Buyer’s carrier at the Department facility from which the Order is filled;




b)  Legal and equitable title and risk of loss or damage shall pass to the Buyer
when the material is delivered to the Buyer’s carrier.




6.

Delivery/Risk of Loss of Material Leased.




a)  Delivery shall be FCA the Department facility from which the Order is
filled.  The Department shall arrange for transporting the material from the
Department facility.  The Buyer shall pay all costs related to transporting the
material.  The Department shall put the material in the possession of the
Buyer’s carrier at the Department facility from which the Order is filled;




b)  Legal and equitable title shall remain in the Department, except that in the
event the material is determined to be unacceptable for return to Department’s
inventory under the provisions of the Agreement for Lease of Stable Isotope,
title to such material shall pass to the Buyer as of the date the Buyer is
billed for the material by the Department;




c)  Risk of loss or damage shall pass to the Buyer when the material is
delivered to the Buyer’s carrier;




d)  Buyer shall return such material to the designated Department facility when
required in Agreement for Lease of Isotope Material.  Delivery shall be CIP the
Department facility with freight prepaid by the Buyer and not charged to the
Department.  The Buyer shall arrange for transporting the materials utilizing a
carrier designated by the Department.  Risk of loss or damage shall pass to the
Department upon acceptance by the Department of the material.




7.

Labeling, Shipping and Receiving.  Package labeling, shipping and receiving
activities shall be performed in accordance with applicable Department,
Department of Transportation, Department of Commerce, and Nuclear Regulatory
Commission regulations.




8.

Specifications.  The Buyer shall promptly notify the Department in writing if
any of the material does not conform to the specifications set forth in this
Order.  The responsibility and liability of the Government, the Department, and
the Contractors upon verification of such non-conformances, shall be limited
solely to making reasonable efforts to a) correct such non-conformances, b)
replace with material which conforms to said specifications or c) make
appropriate adjustments to the purchase price.  The Department will reimburse
the Buyer for reasonable costs of packaging and transportation incurred by the
Buyer in returning to the Department any material which does not conform to such
specifications.




9.

No Warranty.  All implied warranties are hereby disclaimed.  Neither the
Government, the Department, nor the contractors make any warranty, express or
implied a) that material will be delivered or services performed at a specified
time, b) that material accepted for technical or analytical services will not be
destroyed, damaged, lost, or otherwise altered in physical or chemical
properties in the process of performing the requested technical or analytical
service, c) with respect to the accuracy, completeness or usefulness of any
information furnished hereunder, d) that the use of any such information may not
infringe privately owned rights, e) that the services, material, or information
furnished hereunder will not result in injury or damage when used for any
purpose or are safe for any purpose including the intended purpose, and f) that
the services, material or information furnished hereunder will accomplish the
intended results.








--------------------------------------------------------------------------------













10.

Liability.  Neither the Government, the Department, nor the Contractors will be
responsible for any injury to or death of persons or other living things, or
damage to or destruction or loss of property, specifically including material
supplied by the Buyer, or for any other loss, damage or injury of any kind
whatsoever resulting from the performance of services or furnishing of material
or information hereunder, by the Government, the Department, or the Contractors,
to the extent such injury, death, damage, destruction, or loss is not caused by
the negligence or willful misconduct of the Government, the Department, or the
Contractors.




11.

Indemnification.  To the extent permitted by state law, the Buyer agrees to
indemnify and hold harmless the Government, the Department, and the Contractors
from and against any and all liabilities, penalties, fines, forfeitures, claims,
causes of action, and costs and expenses (including the costs of defense and/or
settlement, including, but not limited to, attorney's fees), caused by,
resulting from or arising out of, in whole or in part a) the breach of any term
or provision of this Agreement, or negligent or willful act or omission, by
Buyer, its employees, agents, officers, directors, or contractors, b) the
failure of Buyer, its employees, agents, officers, directors, or contractors to
fully comply with applicable statutory and regulatory requirements, c)
performance by the Government, the Department, or the Contractors of acts,
services, analyses, or tests, including furnishing material, required,
specified, or directed by the Buyer to be performed or furnished under this
Order to the extent the liability is not caused by the negligence or willful
misconduct of the Government, the Department, or the Contractors.




12.

Publication. The data produced under this Order will be provided to the Buyer
who will be solely responsible for marking the data and removing the data from
the facility by or before termination of this Order.  The Department shall have
the right to publish and use any data provided to or generated by the Department
or the Contractors, and to permit others to do so unless such data is marked as
"proprietary data" by the Buyer.  The Department and the Government shall have
unlimited rights in technical data (including proprietary data) which are not
removed from the facility by or before termination of this Order.  In addition,
the Department and the Government shall have the unlimited right to perform
similar or identical services for other buyers as long as the Buyer's
proprietary data are not utilized.  The Buyer agrees to deliver to the
Department or the Contractors a non-proprietary description of the work to be
performed under this Order.




13.

Cancellation.  The Seller reserves the right to cancel this Order a) in the
event the license referenced to in item 8 on page 1 of this Contract, which may
be either the Buyer's or its authorized representative's license, is suspended,
expired, canceled, or revoked, or does not authorize possession of the material,
or b) when cancellation of this Contract is determined to be necessary to the
national defense, security, or environmental safety of the United States or due
to lack of appropriated funds or facility capabilities or c) when the Buyer is
delinquent on any payments due under this Contract or any other Contracts for
isotopes or technical services related to isotopes from the Seller.  If
cancellation is due to b), there will be no further liability or cost to the
Buyer.  If cancellation is due to a) or c), the Buyer shall pay the Seller, in
addition to any amounts that are already due and payable as of the date of the
effective date of the Buyer’s cancellation, any reasonable and documented costs
incurred by the Seller in stopping the work and removing the Buyer’s material as
well as any other costs resulting from the cancellation which the Seller is able
to document.




The Buyer may cancel this Order at any time by providing 180 day advance written
notice to the Seller.  Buyer shall pay the Seller, in addition to any amounts
that are already due and payable as of the date of the effective date of the
Buyer’s cancellation, any reasonable and documented costs incurred by the Seller
in stopping the work and removing the Buyer's material as well as any other
costs resulting from the cancellation which the Seller is able to document..




In the event of a conflict with other provisions in this Contract regarding
cancellation or termination, those other provisions shall govern.







14.

Material Supplied by the Buyer.  Material supplied by the Buyer may be held or
stored by the Department in accordance with instructions of the Buyer, or in
order to protect health, or to minimize other hazards to life or property.
 Buyer shall pay the Department all

 

costs of such storage.  Unless this Order specifies that the material is to be
returned to the Buyer, the Department may dispose of material supplied by the
Buyer for technical or analytical services and the Buyer shall have no claim for
the value or replacement of material disposed by the Department.  The Buyer
shall arrange for and bear all costs of transportation of material to and from
(if applicable) the designated Department facility.




15.

Severability.  Should any provision of this Order be unlawful, void, or for any
reason unenforceable, that provision shall be severable and not affect the
validity and enforceability of the remaining provisions of this Order.




16.

Export Law Assurances.  The Buyer agrees that it is responsible for and will
comply with the United States export laws and the regulations thereunder
relative to any export or re-export of material and/or information
procured/obtained by the Buyer under this Order and any direct product thereof.
 The Buyer further agrees that neither such material and/or information nor any
direct product thereof will be shipped, transferred or re-exported into any
country prohibited by the United States export laws and the regulations
thereunder or will be used for any purpose prohibited by such laws.




17.

Facility Utilized.  The Department, at its discretion, may fulfill its
obligations under this Order through any of the DOE facilities.




18.

Dispute Resolution.  The parties agree to make good faith efforts to resolve any
disputes using alternative means of dispute resolution.  Substantive issues
shall be determined in accordance with federal law.  In the absence of federal
law, substantive issues shall be determined in accordance with laws of the state
of residence of the buyer at the time of the purchase.  Should litigation be
necessary all actions shall be brought in Federal District Court.










 

 

 






